internal_revenue_service number release date index number ------------------- --------------------------------------- ----------------------------------------------------- --------------------------------- --------------------------- in re ---------------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-111532-11 date december legend tribe state county county year renewable energy assets ----------------------------------------------------- ------------------------ --------------- ------------------------------------ ------------------------------------------ ------- ----------------------------------------------------------------------- --------------------------------------------------------- b --- dear -------------- this letter responds to your letter dated date and subsequent correspondence requesting a letter_ruling under sec_50 of the internal_revenue_code that tribe may elect to pass investment credits associated with renewable energy assets to an unrelated third party lessee lessee tribe represents that the facts are as follows plr-111532-11 tribe is a federally-recognized native american tribe included on the list of recognized tribal entities published by the secretary of the interior tribe is located in state on land held in trust for tribe by the united_states in county the county reservation and in county the county reservation and on land owned by the tribe in fee simple title the fee land tribe plans to place into service by the end of year a variety of renewable energy assets on the county reservation the county reservation and the fee land collectively the renewable energy assets the renewable energy assets will generate electricity that will be sold to third-party utilities and used by tribe in its governmental activities tribe will lease the renewable energy assets to lessee for a lease_term of not less than b years tribe will maintain ownership of the renewable assets at all times tribe will not produce electric or thermal energy prior to leasing the renewable energy assets to lessee taxpayer represents that the renewable energy assets qualify as energy_property under sec_48 during the lease_term lessee will operate the renewable energy assets and will be entitled to the net revenue derived from the operation of the assets including the net revenue derived from the sale of electricity to third-party utilities and to tribe at the conclusion of the lease_term tribe will assume control_over the renewable energy assets and will operate them directly taxpayer requests the service to rule that under sec_50 tribe may elect to pass investment credits associated with the renewable energy assets to lessee sec_38 allows as a credit an amount equal to the current_year_business_credit under sec_38 the current_year_business_credit includes the investment_credit determined under sec_46 sec_46 provides that for purposes of sec_38 the investment_credit determined under sec_46 includes the energy_credit section sec_48 provides that for purposes of sec_46 except as provided in paragraphs b b b and b of sec_48 the energy_credit for any taxable_year is the energy_percentage of the basis of each energy_property placed_in_service during such taxable_year sec_50 provides that no credit shall be determined under subpart e of part iv of subchapter_a of chapter of subtitle a with respect to any property used by an organization other than a cooperative described in sec_521 which is exempt from the tax imposed by this chapter unless such property is used predominantly in an unrelated_trade_or_business the income of which is subject_to tax under sec_511 plr-111532-11 sec_50 provides that no credit shall be determined under subpart e of part iv of subchapter_a of chapter of subtitle a with respect to any property used by the united_states any state or political_subdivision thereof any possession_of_the_united_states or any agency_or_instrumentality of any of the foregoing governmental_unit or by any foreign_person_or_entity as defined in sec_168 sec_50 provides that for purposes of subpart e of part iv of subchapter_a of chapter of subtitle a of the code rules for computing investment_credit rules similar to the rules of sec_48 as in effect on the last date before the enactment of the revenue reconciliation act of shall apply former sec_48 provided that a person other than a person referred to in sec_46 who is a lessor of property may at such time in such manner and subject_to such conditions as are provided by regulations prescribed by the secretary elect with respect to any new sec_38 property other than property described in former sec_48 to treat the lessee as having acquired such property for an amount equal to the fair_market_value of such property former sec_48 defined the term new sec_38 property as sec_38 property the original_use of which commences with the taxpayer former sec_48 defined the term sec_38 property as inter alia property with respect to which depreciation or amortization in lieu of depreciation is allowable and having a useful_life of years or more sec_1_48-4 of the income_tax regulations provides that a lessor of property may elect to treat the lessee of the property as having purchased the property if the property is sec_38 property in the hands of the lessor the property is new sec_38 property in the hands of the lessor and the original_use of the property commences with the lessor and the property would constitute new sec_38 property in the hands of the lessee if the lessee had purchased the property sec_1_48-4 provides that for purposes of sec_1_48-4 both the lessor and the lessee of leased property may be considered as the original users of the property the determination of whether the lessee qualifies as the original user of leased property is made under sec_1_48-2 which defines the term original_use as the first use to which the property is put no constitutional or other statutory provision expressly exempts indian tribes from federal income_taxation however revrul_67_284 1967_2_cb_55 modified on another issue by revrul_74_13 1974_1_cb_14 holds that income_tax statutes do not tax indian tribes as such indian tribes are not subject_to federal income taxes plr-111532-11 sec_7871 provides that indian tribal governments or subdivisions thereof will be treated as states for certain enumerated federal tax purposes however the provisions provided in sec_7871 are not exhaustive other sections of the code may specify that indian tribal governments are to be treated as states or tax-exempt entities for purposes of specific code sections sec_50 and provides that no credit shall be determined under subpart e with respect to property used by tax-exempt organizations and governmental units sec_50 provides that no investment_credit shall be determined under subpart e with respect to any property used by an organization other than a cooperative described in sec_521 which is exempt from the tax imposed by this chapter for purposes of sec_50 this chapter means chapter subtitle a of the code subtitle a includes the code’s income_tax provisions chapter titled normal taxes and surtaxes includes the income taxes discussed in revrul_67_284 as mentioned above revrul_67_284 holds that income_tax statutes do not tax indian tribes thus an indian_tribal_government is not an organization exempt from tax_imposed_by_chapter_1 for purposes of sec_50 because as explained in revrul_67_284 income_tax statutes do not tax indian tribes to begin with sec_50 provides in part that no investment_credit shall be determined under subpart e with respect to property used by the united_states any state or political_subdivision thereof any possession_of_the_united_states or any agency_or_instrumentality of any of the foregoing sec_7871 does not list sec_50 as a code section for which an indian_tribal_government is considered a state or political_subdivision an indian_tribal_government is therefore not a governmental_unit described in sec_50 based on your representation that the renewable energy assets qualify as energy_property under sec_48 and our conclusion that an indian_tribal_government is neither a governmental_unit described in sec_50 nor an organization exempt from tax_imposed_by_chapter_1 for purposes of sec_50 we conclude that tribe may elect to pass investment credits associated with the renewable energy assets to lessee under sec_50 except as provided above no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the renewable energy assets qualify for the energy_credit under sec_48 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-111532-11 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely nicole cimino senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy cc
